                            Case 19-11104-JTD      Doc 594        Filed 09/16/19          Page 1 of 3



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                  Chapter    11
In re:
                                                                  Case   No. l9-l 1104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC, eI aI,.
                                                                  (Jointly Administered)
                                Debtors.l
                                                                  Ref. Nos. 247,329   &   497



                                      NOTICB OF RBSCHEDULED SALE
                                HBARING FOR THE DEBTORS' BUTLER ASSETS

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
   (collectively,the"Debtors")eachfiledavoluntarypetitionforrelief underchapter 1l of title l1
   of the United States Code in the United States Bankruptcy Court for the District of Delaware (the
   "Court") on May 15,2019 (the "Petition Date").

          PLBASB TAKE FURTHER NOTICE that, on June 21 , 2079, the Court entered the
   Order (l) Approving Bidding Procedures.for Sale of Debtors' Assets, (ll) Sefüng Procedures to
   Seek Stalking Horse Bid Protecrions, (lll) Scheduling Auction./'or, and Hearing to Approve, Ssle
   o.f Dehtors' Assels, (lV) Approving Form and Manner o/' Notices ol' Sale, Auction and Sale
   Hearing, (V) Approving Assumption and Assignmenl Procedures and (VI) Granling Related
   Relief lD.I. 24ll (as amended on July 12, 2019 by the Order Approving Amended Bidding
   Procedures.þr Sale of Debtors' Assets [D.1. 329], the "Bidding Procedures Order")2 which
   authorized the Debtors to extend the deadlines set forth therein in their Permitted Discretion.

            PLEASB TAKE FURTHER NOTICE that, on August 21,2019, the Debtors filed the
   Notice of (l) Designation o.f'Successful Bid and Cancellation rf'Auction.for the Dehtors'
   Monroe/Washinglon Assels and (lI) Exlension o/'Sale Timeline.for the Sale ofthe Deblors'
   But ler AsseÍs lD.l. 4971.


          PLEASE TAKE FURTHER NOTICE that the hearing to consider the proposed sale of
   the Debtors' Butler Assets scheduled for September 24,2019 at 1l:00 a.m. (prevailing Eastern
   Time) is hereby adjourned to October 7. 201 9 at 10:00 a-m- (prevailing Eastern Time) (the
   "Sale Hearing") before the Honorable John T. Dorsey in the United States Bankruptcy Court for


   ' 'fhe Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number are:
   EdgeMarc Energy Holdings, LLC (6900), EM Errergy Manager, LL,C (5334), EM Energy Employer, LLC (8026),
   EM Energy Ohio, LLC (6935), EM Enelgy Pennsylvania, LLC ( I 541), EM Energy West Virginia, LLC (3171), EM
   Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268) and EM Energy Midstream Pennsylvania,
   LLC(3963). TheDebtors'corporateheadquartersandmailingaddressis             lS00MainStreet,Suite220,Canonsburg,
   PA r5317.
   2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
   Procedures Order and Bidding Procedures approved therein.




   {   123e.002-w0057ó47.   }
                         Case 19-11104-JTD   Doc 594   Filed 09/16/19   Page 2 of 3



the District of Delaware, 824 N. Market St., 5th Floor, Courtroom 5, V/ilmington, Delaware
l 9801

       PLEASE TAKE FURTHER NOTICE that the Debtors' Reply Deadline and the
deadline for parties-in-interest to file statements in support of the sale of the Debtors' Butler
Assets are extended to a date and time to be determined.

       PLEASE TAKE FURTHER NOTICE that the Bid Procedures and the Bidding
Procedures Order remain in full force and effect, without modification, except as expressly set
forth herein. Potential Bidders and other interested parties are urged to carefully review the Bid
Procedures and the Bidding Procedures Order. The Debtors reserve their right to further adjourn
the Sale Hearing and adopt other or further modifications to the Bid Procedures in accordance
with the terms thereof and of the Bidding Procedures Order.

Dated: September 16, 2019                      LANDIS RATH & COBB LLP
       Wilmington, Delaware

                                               Adam G             o.3407)
                                               Keni K. Mumford (No.4186)
                                               Kimberly A. Brown (No. 5138)
                                               Holly M. Smith (No. 6497)
                                               919 Market Street, Suite 1800
                                               Wilmington, Delaware I 9801
                                               Telephone: (302) 467 -4400
                                               Facsimile: (302) 467 -4450
                                               Email: landis@lrclaw.com
                                                      mumford@lrclaw.com
                                                      brown@lrclaw.com
                                                      smith@lrclaw.com

                                               -and-




{t239 .002-W00s7   647   .l                        2
                     Case 19-11104-JTD   Doc 594     Filed 09/16/19   Page 3 of 3



                                           DAVIS POLK & WARDWELL LLP
                                           Darren S. Klein (admittedpro hac vice)
                                           Lara Samet Buchwald (admittedpro hac vice)
                                           Aryeh Il. Falk (admittedpro hac vice)
                                           Jonah A. Peppiatt (admittedpro hac vice)
                                           450 Lexington Avenue
                                           New York, New York 10017
                                           Telephone: (212) 450-4000
                                           Facsimile: (212) 701 -5800
                                           Email : darren.klein@davispolk. com
                                                    lara.buchwald@davi spolk. com
                                                    aryeh. falk@davi spolk. com
                                                   j onah.peppiatt@davispolk. com


                                           Counsel to the Dehtors and Debtors-ln-
                                           Possession




{   I239.002-w00s7rr47   }                      -t
